Citation Nr: 1029129	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  01-09 658A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of pancreatitis, 
to include acute renal failure, hypertension, digestive problems, 
a nervous disorder, tremors, tension headaches, a left eye 
disability, and kidney problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July to December 1980, 
followed by service in the U.S. Naval Reserve including periods 
of active duty for training from 1981 to 1985.

This appeal to the Board of Veterans Appeals (Board) arises from 
a September 2000 rating action that denied service connection for 
residuals of pancreatitis, to include acute renal failure, 
hypertension, digestive problems, a nervous disorder, tremors, 
tension headaches, a left eye disability, and kidney problems.

By decisions of December 2003, October 2007, and July 2009, the 
Board remanded this case to the RO for further development of the 
evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

In July 2009, the Board remanded this case to the RO to obtain 
copies of all records of treatment and evaluation of the Veteran 
in May 1981 at the Tomah Memorial Hospital, Tomah, Wisconsin, a 
private medical facility.  However, appellate review discloses 
that the RO failed to obtain the requested medical records.  The 
Board finds that due process of law requires that this case must 
thus be remanded to the RO to contact the Veteran and request him 
to furnish written authorization permitting the release to the VA 
of all such medical records for consideration in this claim.  The 
RO should then obtain any additional evidence for which the 
Veteran provides sufficient information and authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:
    
1.  The RO should contact the Veteran and 
his  representative and request him to 
provide written authorization to enable the 
VA to obtain copies of the complete 
clinical records of treatment and 
evaluation at the Tomah Memorial Hospital, 
Tomah, Wisconsin from May 1981 up to the 
present time.       

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

3.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  

4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.  
   
5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.           
 
6.  If the claim on appeal remains denied, 
the RO must furnish the appellant and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

